DETAILED ACTION
This is in response to the Patent Application filed 12/18/2019 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Figure 2 of US 2015/0176486).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:  AIRCRAFT ENGINE HAVING A BYPASS GAS PATH AND A BOOSTER GAS PATH AND METHOD OF OPERATING THE SAME
Appropriate correction is required.

Claim Objections
Claims 1-8 and 10-20 are objected to because of the following informalities:

“one or more of the at least one air intake” (Claim 1, line 7) is believed to be in error for either - - the one or more air intakes - - or - - the at least one air intake - -;
 “claim 1 further” (Claim 2, line 1 and Claim 6, line 1;) is believed to be in error for - - claim 1, further - -;
“in core gas path, power turbine” (Claim 2, line 2) is believed to be in error for - - in the core gas path, the power turbine - -; 
“claim 2 wherein” (Claim 3, line 1; Claim 4, line 1; and Claim 5, line 1) is believed to be in error for - - claim 2, wherein - -;
“the aircraft engine” (Claim 3, line 1; Claim 4, line 1; Claim 8, line 2; and Claim 8, line 4) is believed to be in error for - - the gas turbine engine - -;
“claim 6 wherein” (Claim 7, line 1) is believed to be in error for - - claim 6, wherein - -;
“claim 9 wherein” (Claim 10, line 1; Claim 15, line 1; Claim 16, line 1; Claim 19, line 1; and Claim 20, line 1) is believed to be in error for - - claim 9, wherein - - ;
“claim 10 further” (Claim 11, line 1 and Claim 12, line 1) is believed to be in error for - - claim 10, further - -;
“claim 12 further” (Claim 13, line 1 and Claim 14, line 1) is believed to be in error for - - claim 12, further - -;
“said cruise power.” (Claim 14, line 3) is believed to be in error for - - said cruise power level. - -;
“the takeoff power to the cruise power” (Claim 15, lines 1-2) is believed to be in error for - - the takeoff power level to the cruise power level - -;
“the cruise power to the takeoff power” (Claim 16, lines 1-2) is believed to be in error for - - the cruise power level to the takeoff power level - -; and
“claim 12 wherein” (Claim 17, line 1 and Claim 18, line 1) is believed to be in error for - - claim 12, wherein - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of 
Applicant claims “wherein a rotation speed of the power turbine at the takeoff power level is less than 120% of a rotation speed of the power turbine at the cruise power level” (Claim 17) and “wherein a rotation speed of the power turbine at the takeoff power level is less than 110% of a rotation speed of the power turbine at the cruise power level” (Claim 18). It is noted that the above recited ranges includes a rotation speed of the turbine at the takeoff power level being 0% or nearly 0% of the rotation speed of the turbine at the cruise power level. The disclosure as originally filed merely repeats the claim language in Paragraph 0020 without describing the structure required to achieve the low rotational speeds of the turbine at the takeoff power level.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the takeoff power levels with the low rotational speeds recited by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Applicant also claims “wherein the cruise power level is less than ¾ of the takeoff power level” (Claim 19). It is noted that the above recited range includes cruise power levels being 0% or nearly 0% of the takeoff power level. The disclosure as originally filed merely repeats the claim language in Paragraph 0020 without describing the structure required to achieve the low cruise power levels. 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the low cruise power levels recited by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hines (US 5,775,092).
Regarding Independent Claim 1, Hines teaches (Figures 1-13) a gas turbine engine (50) having:
a core gas path (from 62 to 64; see Figure 1) extending sequentially across a core compressor (62), a core combustor (see Figure 1 and claim 12), and a core turbine (64);
a boost gas path (the path through 96; see Figures 1 and 3) extending from one or more of at least one air intake (at 52) to an air inlet (see Figures 1 and 3) of the core compressor (62);
a boost compressor (56) in the boost gas path (extending from 52, through 96, to 62, 64; see Figures 1 and 3);
a bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and
a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 6, Hines teaches the invention as claimed and as discussed above. Hines further teaches (Figures 1-13) a boost valve (at 78) operable to selectively open (see Figure 3) and close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3).
Regarding Claim 7, Hines teaches the invention as claimed and as discussed above. Hines further teaches (Figures 1-13) wherein the boost valve (78) and the bypass valve (100) are configured to open when the other closes (Figure 2 shows the device 100 opening path 94 when the device 78 closes path 96, while Figure 3 shows the device 78 opening path 96 when the device 100 closes path 94), and to close when the other is opened (Figure 3 shows the device 100 closing path 94 when the device 78 opens path 96, while Figure 2 shows the device 78 closing path 96 when the device 100 opens path 94).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624) and Hines (US 5,775,092).
Regarding Independent Claim 1, Plante teaches (Figures 1-3) a gas turbine engine (10) having:
a core gas path (the flowpath through 14a, 15, 14b; see Figure 1) extending sequentially across a core compressor (14a), a core combustor (15), and a core turbine (14b);
a boost gas path (the path from 13 to 24; see Figure 1) extending from one or more of at least one air intake (13) to an air inlet (see Figure 1) of the core compressor (14a); and
a boost compressor (12a) in the boost gas path (the path from 13 to 24; see Figure 1).
Plante does not teach a bypass gas path extending from one or more of the at least one air intake to the core compressor and a bypass valve operable to selectively open and close the bypass gas path.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include the two flow paths as taught by McKenna in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output (see Column 3, lines 32-45 and Column 4, lines 3-24).  
Plante in view of McKenna does not teach a bypass gas path extending from one or more of the at least one air intake to the core compressor and a bypass valve operable to selectively open and close the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna to include the bypass gas path extending from one or more of the at least one air intake to the core compressor and a bypass valve operable to 
It is further noted that a simple substitution of one known element (in this case, the air inlets to the compressor sections as taught by McKenna) for another (in this case, the air inlets to the compressor sections as taught by Hines) to obtain predictable results (in this case, providing inlet air to either the low pressure compressor or the high pressure compressor) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 2, Plante in view of McKenna and Hines teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) a power turbine (12b) downstream of (see Figure 1) core turbine (14b) in core gas path (14a, 15, 14b), power turbine (12b) being drivingly connected (via 12c; see Figure 1 and Paragraph 0014) to a gearbox (20).
Regarding Claim 3, Plante in view of McKenna and Hines teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the aircraft engine (10) is a turboshaft engine (Paragraph 0013), further comprising helicopter blades (Paragraph 0013) mounted to a power shaft (12c; see Figure 1 and Paragraphs 0013-0015), the power shaft (12c) drivingly connected to (see Figure 1 and Paragraph 0014) the gearbox (20).
Regarding Claim 4, Plante in view of McKenna and Hines teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the aircraft engine (10) is a turboprop engine (see Figure 1), further comprising a propeller (16) mounted to a power shaft (12c; see Figure 1 and Paragraphs 0014-0015), the power shaft (12c) being drivingly connected to (see Figure 1 and Paragraph 0014) the gearbox (20).
Regarding Claim 5, 
Regarding Claim 6, Plante in view of McKenna and Hines teaches the invention as claimed and as discussed above. Plante in view of McKenna and Hines does not teach, as discussed so far, a boost valve operable to selectively open and close the boost gas path.
Hines teaches (Figures 1-13) a boost valve (at 78) operable to selectively open (see Figure 3) and close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Hines to include the boost valve operable to selectively open and close the boost gas path, as taught by Hines, for the same reasons discussed above in claim 1.
Regarding Claim 7, Plante in view of McKenna and Hines teaches the invention as claimed and as discussed above. Plante in view of McKenna and Hines does not teach, as discussed so far, wherein the boost valve and the bypass valve are configured to open when the other closes, and to close when the other is opened.
Hines teaches (Figures 1-13) wherein the boost valve (78) and the bypass valve (100) are configured to open when the other closes (Figure 2 shows the device 100 opening path 94 when the device 78 closes path 96, while Figure 3 shows the device 78 opening path 96 when the device 100 closes path 94), and to close when the other is opened (Figure 3 shows the device 100 closing path 94 when the device 78 opens path 96, while Figure 2 shows the device 78 closing path 96 when the device 100 opens path 94).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Hines to include the boost valve and the bypass valve being configured to open when the other closes, and to close when the other is opened, as taught by Hines, for the same reasons discussed above in claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624) and Hines (US 5,775,092), as evidenced by Jendrix et al. (US 2016/0319681).
Regarding Claim 8, Plante in view of McKenna and Hines teaches the invention as claimed and as discussed above. Plante in view of McKenna and Hines does not teach, as discussed so far, that the gas turbine engine is configured to operate at a power level corresponding to a takeoff power requirement of the aircraft engine when the intake air is conveyed through the boost gas path, and configured to operate at a power level corresponding to a cruise power requirement of the aircraft engine when the intake air is conveyed through the bypass gas path.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12), wherein the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Hines to include the two flow paths as taught by McKenna in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output (see Column 3, lines 32-45 and Column 4, lines 3-24).
Although Plante in view of McKenna and Hines does not operating an engine core of the aircraft engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the aircraft engine at a cruise power level. However, it is evidenced by Jendrix that an .

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012), as evidenced by Jendrix et al. (US 2016/0319681), in view of McKenna (US 5,119,624).
Regarding Independent Claim 9, Plante teaches (Figures 1-3) a method of operating an aircraft engine (10; see Figure 1 and Paragraph 0011) comprising:
operating an engine core (14a, 15, 14b) of the aircraft engine (10) including conveying air (from 13) to the engine core (14a, 15, 14b) from the atmosphere (see Figure 1 and Paragraph 0011) while increasing pressure of the air (from 13) at a location upstream (see Figure 1) of the engine core (14a, 15, 14b) with a boost compressor (12a).
Plante does not operating an engine core of the aircraft engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the aircraft engine at a cruise power level. However, it is evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante, as evidenced by Jendrix, does not teach operating an engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the engine at a cruise power level, the operating at the cruise power level including conveying air to the engine core from the atmosphere while bypassing the boost compressor.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12), wherein the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante, as evidenced by Jendrix, to include the two flow paths as taught by McKenna in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output (see Column 3, lines 32-45 and Column 4, lines 3-24).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 10, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante, as evidenced by Jendrix, in view of McKenna does not teach, as discussed so far, wherein said operating an engine core at both takeoff power level and cruise power level includes circulating air sequentially across a core compressor, a core combustor, and a core turbine.
McKenna teaches (Figures 1-2) that the operation at either power level (see Column 3, lines 33-45 and Column 4, lines 3-24) of the gas turbine engine (10) includes the engine core (12, 16, 20) that circulates air sequentially across a core compressor (12), a core combustor (16), and a core turbine (20).
As discussed above, it is evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante, as evidenced by Jendrix, in view of McKenna to include the operation of the engine core at either power level to include circulating air sequentially across a core compressor, a core combustor, and a core turbine, as taught by McKenna, for the same reasons discussed above in claim 9.
Regarding Claim 11, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) driving said core compressor 
Regarding Claim 12, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) driving a power turbine (12b) using gas (see Figure 1 and Paragraph 0017) from the engine core (14a, 15, 14b), and driving (via 12c; see Figure 1 and Paragraph 0014) a gearbox (20) with the power turbine (12a).
Regarding Claim 13, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) further comprising driving (via 12d; see Figure 1 and Paragraph 0015) the boost compressor (12a) with the power turbine (12b).
Regarding Claim 14, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) powering a load (16) with a power output (via 18; see Figure 1 and Paragraph 0014) of the gearbox (20). Although Plante, as evidenced by Jendrix, in view of McKenna does not teach, as discussed so far, said power output of the gearbox corresponding to said takeoff power level, and subsequently to said cruise power level, it is evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012), as evidenced by Jendrix et al. (US 2016/0319681), in view of McKenna (US 5,119,624), as applied to claim 9 above, and further in view of Hines (US 5,775,092).
Regarding Claim 15, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing 
Plante, as evidenced by Jendrix, in view of McKenna does not teach changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air flow from the atmosphere to the core compressor along the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to simultaneously close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3) and allowing air to flow from the atmosphere (through 52) to the core compressor (62) along the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante, as evidenced by Jendrix, in view of McKenna to include the changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air from the atmosphere to the core compressor along the bypass gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18).
Regarding Claim 16, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine 
Plante, as evidenced by Jendrix, in view of McKenna does not teach changing from a first power level to the second power level includes simultaneously opening the boost gas path and preventing flow reversal in the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to simultaneously open (see Figure 3) the boost gas path (the path through 96; see Figures 1 and 3) and preventing flow reversal (via 100; see Figure 3) in the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante, as evidenced by Jendrix, in view of McKenna to include the 
Regarding Claim 20, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante, as evidenced by Jendrix, in view of McKenna does not teach wherein said operating the engine core of the engine at a lower power level includes maintaining a pressure lower than a pressure of the atmosphere in the boost gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to maintain a pressure lower than a pressure of the atmosphere (due to the positioning of the valves in Figure 2) in the boost gas path (the path through 96; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante, as evidenced by Jendrix, in view of McKenna to include the operation of the engine core of the engine at a lower power level by maintaining a pressure lower than a pressure of the atmosphere in the boost gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012), as evidenced by Jendrix et al. (US 2016/0319681), in view of McKenna (US 5,119,624), as applied to claim 12 above, and further in view of Ullyott et al. (US 2014/0290265).
Regarding Claims 17-18, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante, as evidenced by Jendrix, in view of McKenna does not teach wherein a rotation speed of the power turbine at the takeoff power level is less than 120% of a rotation speed of the power turbine at the cruise power level, or wherein a rotation speed of the power turbine at the takeoff power level is less than 110% of a rotation speed of the power turbine at the cruise power level.
Ullyott teaches (Paragraph 0003) that because power demands on the engine vary, for example between take-off and cruise conditions, the turbine and compressor rotors have to rotate at a relatively large range of rotational speeds in order for the low pressure turbine rotor(s), and thus the low pressure compressor rotor(s) and/or propeller or output shaft, to have the required rotational speed. Ullyott further teaches that low power requirement conditions may require the rotors to rotate relatively far below their optimal rotational speed (Paragraph 0003). 
Therefore, the rotational speeds of the power turbine at the takeoff and cruise conditions are recognized as recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the rotational speeds of the turbine rotor during takeoff and cruise power levels vary to achieve a rotational speed required by the propeller or output shaft. Therefore, since the general conditions of the claim, i.e. that the rotational speed of the turbine at the takeoff and cruise power levels is optimized to achieve a required rotational speed by the propeller or output shaft, were disclosed in the prior art by Ullyott, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the relative rotational speeds during take-off and cruise conditions, as taught by Ullyott, in order to achieve required rotational speeds of the propeller or output shaft. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012), as evidenced by Jendrix et al. (US 2016/0319681), in view of McKenna (US 5,119,624), as applied to claim 9 above, and further in view of Lang (US 6,167,829).
Regarding Claim 19, Plante, as evidenced by Jendrix, in view of McKenna teaches the invention as claimed and as discussed above. Plante, as evidenced by Jendrix, in view of McKenna does not teach wherein the cruise power level is of less than ¾ of the takeoff power level.
Lang teaches (Figures 1-47) a gas turbine engine (Column 2, lines 46-63) that has a cruise power level (137,000 shp; see Column 21, lines 34-59 and Figure 23) which is of less than ¾ of the takeoff power level (193,000 shp; see Column 21, lines 34-59 and Figure 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante, as evidenced by Jendrix, in view of McKenna to include the values of the cruise power level and takeoff power level, as taught by Lang, in order to achieve the required speeds for the given power levels (see Column 21, lines 34-59).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 citing Moniz et al. (US 2018/0171877) which teaches at least claim 1 (see the boost flow path at 154 through 410, the bypass flow path at 154 through 180, and the boost compressor 400).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741